Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 23 recites the limitation "said digital processor".  There is insufficient antecedent basis for this limitation in the claim.
Also, claim 24 recites the limitation "the slave processors".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumada et al. (US Pub. No. 2018/0059857 A1).
As to claim 16, Kumada shows a system having a plurality of sensor-actuator units (vibration elements 11, Figs. 1A and 1B and para. 23) fixed onto a first face of a plate (operation unit 12, Fig. 1B and para. 22) to be actuated according to at least one predetermined vibratory mode including one or more of a single vibratory mode in which all the sensor-actuators are driven at the same frequency (para. 42), each sensor-actuator unit comprising: an electromechanical actuator (piezoelectric element, para. 39); and a vibratory speed sensor (i.e. performs vibration detection, para. 23), wherein the actuator and the sensor of each sensor-actuator unit are both fixed onto said first face of the plate (Fig. 1B and para. 22) so as to create, on a second face of the plate opposite said first face, a vibration generating a haptic effect that can be felt by a finger of a user (Fig. 1B and para. 23), and the actuator and the sensor of each sensor-actuator unit are fixed side-by-side on said first face of the plate (Figs. 1A and 1B), such that the actuator and the sensor of each sensor-actuator can respectively actuate and measure one and the same predetermined vibratory mode of the plate (para. 23).
As to claim 19, Kumada shows that the electromechanical actuator is a piezoelectric actuator (para. 39).
As to claim 21, Kumada shows that the sensor of each sensor-actuator unit is arranged to supply a measurement signal to a processor 24/25/26 connected to the sensor-actuator unit (Fig. 3 and para. 55), and in that said processor is arranged to calculate the value of the power supply voltage to be delivered to the actuator (Fig. 3 and para. 49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kumada in view of Van de Zande et al. (US Pub. No. 2020/0253294 A1).
As to claim 22, Kumada does not show a DC-to-AC voltage converter controlled by said processor connected to the sensor-actuator.
Van de Zande shows the method of using a DC-to-AC voltage converter controlled by a processor connected to a haptic actuator (Fig. 12 and para. 103).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachgins of Kumada with those of Van de Zande because designing the system in this way allows the device to manage the power supply (para. 109).
Claims 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kumada in view of Tanaka (US Pub. No. 2017/0205883 A1).
As to claim 24, Kumada does not show a master processor connected in parallel to an input of each of the slave processors of the sensor-actuator unit, so as to be able to dissociate the control signals of the different actuators.
Tanaka shows show a master processor 57 connected in parallel to an input of each of a group of slave processors 51 – 54 of a sensor-actuator unit (Fig. 5 and paras. 77 and 78), so as to be able to dissociate the control signals of the different actuators (para. 77).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachgins of Kumada with those of Tanaka because designing the system in this way allows the device to effectively vibrate even when the temperature fluctuates (para. 94).
As to claim 27, Tanaka shows that the master processor is configured to transmit to the slave processors the working parameters, namely the data necessary to the control of one or more vibratory modes (para. 77).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachgins of Kumada with those of Tanaka because designing the system in this way allows the device to effectively vibrate even when the temperature fluctuates (para. 94).
As to claim 29, Kumada shows that the master processor is configured to, during a diagnostic phase, interrogate the slave processors to obtain their operating parameters (para. 80) and to rectify the parameterization of the individual sensor-actuators if necessary (para. 86).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachgins of Kumada with those of Tanaka because designing the system in this way allows the device to effectively vibrate even when the temperature fluctuates (para. 94).
Allowable Subject Matter
Claims 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627